UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6222



EDSON FURTADO,

                 Plaintiff - Appellant,

          v.


STATE OF MARYLAND, Office of the Attorney General; CLIFTON T.
PERKINS HOSPITAL CENTER,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
02627-RWT)


Submitted:   April 24, 2008                 Decided:   April 30, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Edson Furtado, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edson    Furtado   appeals     the    district   court’s       order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action

seeking damages for issues pertaining to his confinement in a

psychiatric hospital.       In his informal appellate brief, Furtado

fails to address the district court’s basis for dismissing his

case.    Therefore, Furtado has waived appellate review of that

issue.   See 4th Cir. R. 34(b) (“The Court will limit its review to

the issues raised in the informal brief.”).           Accordingly, we deny

Furtado’s   motion    for   appointment    of    counsel   and   affirm.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 2 -